DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
 	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a measuring device that measures a variable sheet passing speed of the steel sheet” in claim 1.
 	(2) “an irradiation mechanism for irradiating a surface portion of the surface of the grain-oriented electrical steel sheet … configured to scan a high energy electron beam” in claim 1.

(1) “a measuring device” (Claim 1 at line 6) is interpreted as “a measuring roll” (para.0038-0039 of instant publication application).
(2) “an irradiation mechanism” (Claim 1 at line 8) is interpreted as “an electron gun and a deflection coil” (para.0081 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
 	Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of copending Application No. 14/362,935 in view of Loewer et al. (US 2011/0095001) or Pratt (US 5,294,771).
 	Regarding claim 1, ‘935 “a device to improve iron loss properties of a grain-oriented electrical steel sheet as the steel sheet travels, within a transport mechanism for transporting the steel sheet, along a feed direction (X) of the transport mechanism, the steel sheet having a width (w) measured in a transverse direction (Y) orthogonal to the feed direction (X), the device comprising:” (Claim 7):
 		“a measuring device that measures a variable sheet passing speed (v1) of the steel sheet travelling in the feed direction (X) through the transport mechanism; and
 		an irradiation mechanism for irradiating a surface portion of the surface of the grain-oriented electrical steel sheet as the surface portion advances past the irradiation mechanism, the irradiation mechanism configured to scan a high-energy electron beam along the surface portion from a first edge of the steel sheet to an opposite second edge of the steel sheet in a direction angled relative to the transverse direction (Y),
 		an angle (θ) of the scan with respect to the transverse direction (Y) corresponding to the measured sheet passing speed (v1) on the feed path, and
 		the irradiation mechanism configured to adjust the angle (θ) of the scan in proportion to the measured sheet passing speed (v1), so as to maintain an  beam on the surface portion of the steel sheet that keeps pace with the measured sheet passing speed (v1),
 		wherein the angle of the scan of the -1(v1/v2),
 		wherein v1, is the measured sheet passing speed of the steel sheet, and
 		wherein v2 is a scanning rate of the ”  (Claim 7 at lines 8-34). 
 	‘935 is silent regarding the irradiation mechanism configured to scan a high-energy beam comprising an electron beam.
 	 Loewer et al. teaches “the irradiation mechanism” (fig.1, 1) configured to scan a high-energy beam comprising an electron beam” (11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘935 with Loewer et al., by replacing ‘935 irradiation mechanism with Loewer et al.’s irradiation mechanism, to provide desired type of irradiation mechanism irradiation source. One skilled in the art would have found it obvious to substitute ‘935 irradiation mechanism with Loewer et al.’s irradiation mechanism are both recognized by the art for the same purpose of irradiate energy beam for treatment on a workpiece. MPEP 2144.06.
 	Pratt teaches “the irradiation mechanism” (fig.1, 1 having deflection coils 18 and 20) configured to scan a high-energy beam comprising an electron beam” (fig.1 shows electron beam is generated toward worpiece). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify ‘935 with Pratt, by replacing ‘935 irradiation mechanism with Pratt’s irradiation mechanism, to provide desired type of irradiation mechanism irradiation source. One skilled in the art would have found it obvious to substitute ‘935 irradiation mechanism with Pratt’s irradiation mechanism are 
 	Regarding claim 2, modified ‘935 dislcoses “the irradiation mechanism includes a deflection coil” (Loewer et al., irradiation mechanism 1 includes a deflection coil 5  Or Pratt teaches the irradiation mechanism fig.1) for the electron beam, “the deflection coil being disposed such that a distance defined between the deflection coil and the steel sheet is 300 mm or more” (Loewer et al., fig.1 shows the deflection coil 5 is disposed such that a distance between deflection coil 5 and workpiece 6. ‘935, claim 9 teaches the distance between workpiece and an element of the irradiation mechanism is 300mm or more. Loewer et al. teaches the element of the irradiation mechanism 1 is deflection coil 5. Or Pratt teaches the at least one deflection coils 18 and 20 at a distance between the workpiece. ‘935 teaches the workpiece is steel sheet at a distance from one element of the irradiation mechanism).
This is a provisional nonstatutory double patenting rejection.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761